FOURTH AMENDMENT TO THE SEPTEMBER 7, 2004 JOINT DEVELOPMENT AND LICENSE
AGREEMENT BETWEEN PALOMAR MEDICAL TECHNOLOGIES, INC. AND JOHNSON & JOHNSON
CONSUMER COMPANIES, INC. (THE “AGREEMENT”)

Whereas, pursuant to the Agreement, the parties are engaged in a collaboration
to develop, clinically test and potentially commercialize home-use, light-based
devices for (i) reducing or reshaping body fat including cellulite; (ii)
reducing appearance of skin aging; and (iii) reducing or preventing acne; and

Whereas, the parties desire to modify certain provisions of the Agreement in
order to **; and

Whereas, the parties desire to modify certain provisions of the Agreement in
order to Allow JJC to terminate the Agreement during the Optimization Period.

Now, Therefore, in consideration of the foregoing premises, the mutual promises
and covenants of the parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, do hereby agree as follows
effective on the 22nd day of August 2007:

1.      **

2.      **

3.      ARTICLE III.E.3 is hereby amended and replaced with the following:

3.  

Optimization Period.

a)  

 JJC shall fund Palomar’s efforts during the Optimization Period with
Optimization Payments paid on a Calendar Quarterly basis. As of the Effective
Date, the Parties believe that the Optimization Payments set forth in Appendix
F, and as defined in ARTICLE VI.A.3, reflect a reasonable estimate of the costs
to complete the Optimization Period for the ** Initial Products that enter into
the Optimization Period. The cost of the activities to be conducted by Palomar
during the Optimization Period is a rough estimation and not final. The
Optimization Payments, as mutually agreed to during the ** for each Initial
Product as provided in ARTICLE III.E.2.a) and as provided for in the R&D Plan,
shall be fixed and final, subject only to changes thereto by the R&D Committee
thereafter as provided in ARTICLE III (taking into account ARTICLE III.C.4.c)).
**

b)  

 During the Optimization Period, ** Palomar shall work to complete the
deliverables to be set forth in the R&D Plan, as modified for the Optimization
Period, for each Initial Product that enters the Optimization Period. Palomar
shall notify JJC in writing of the date of its completion of the Optimization
Period for each such Initial Product.


**Omitted pursuant to request for confidential treatment by
Palomar Medical Technologies, Inc. and filed separately with the SEC.

--------------------------------------------------------------------------------


c)  

The Optimization Period shall end on the Optimization Completion Date **


4.      Article VI.A.3.b is hereby amended and replaced with the following:


b)  

The R&D Committee may direct a portion of any such Optimization Payments related
to the allocation of tasks during the Optimization Period for an Initial Product
to others, including contract manufacturers, PROVIDED that such portions so
directed do not exceed the amounts expressly agreed-to in the R&D Plan for such
purpose.


 

In the event that, by termination of this Agreement or one or more of the
Field(s) by either JJC pursuant to ARTICLE X.D or by Palomar pursuant to ARTICLE
X, an Initial Product is no longer part of this Agreement before the final
Optimization Payment becomes due for such Initial Product, JJC shall be
obligated to pay Palomar the next two Optimization Payments that would have been
due (absent such termination) following such termination for such Initial
Product on the schedule set forth herein. However, in the event that such
termination is prior to the last to occur of ** JJC shall be obligated to pay
Palomar only one Optimization Payment that would have been due (absent such
termination).


 

In the event that this Agreement is terminated by JJC pursuant to ARTICLE X.B.2
before the final Optimization Payment(s) becomes due for all Initial Products,
JJC shall have no further obligation from and after the date on which JJC
provides to Palomar written notice of such termination to pay Palomar any
additional Optimization Payments.


5.      Article VI.A.4 is hereby amended and replaced with the following:

**Omitted pursuant to request for confidential treatment by
Palomar Medical Technologies, Inc. and filed separately with the SEC.

--------------------------------------------------------------------------------


4.  

Commercialization Payment. For the first Initial Product in each Field that JJC
agrees to commercialize, JJC shall pay Palomar $1,500,000 as a
“Commercialization Payment” within ** after the completion of the Optimization
Period.


6.      Article X.D is hereby amended and replaced with the following:


D.  

JJC’s Right to Terminate for Convenience. JJC shall have the right to terminate
this Agreement in full, or on a Field-by-Field basis, upon **prior written
notice to Palomar specifying the scope of the termination and received by
Palomar at any time after August 22, 2007 and before the end of the Optimization
Period applicable to the Initial Product that is the subject of any such
terminated Field. Neither Party shall have any other right to terminate this
Agreement for convenience.


PALOMAR MEDICAL TECHNOLOGIES, INC. /s/ Joseph P. Caruso            Name: Joseph
P. Caruso Title: CEO Date: August 22, 2007


JOHNSON & JOHNSON CONSUMER COMPANIES, INC., acting through its division
JOHNSON & JOHNSON CONSUMER & PERSONAL PRODUCTS WORLDWIDE /s/ Peter
Luther            Name: Peter Luther Title: President of Beauty Care North
America Date: August 21, 2007


**Omitted pursuant to request for confidential treatment by
Palomar Medical Technologies, Inc. and filed separately with the SEC.

--------------------------------------------------------------------------------

Exhibit A

**Omitted pursuant to request for confidential treatment by
Palomar Medical Technologies, Inc. and filed separately with the SEC.

--------------------------------------------------------------------------------

LIBC/3101537.2